3DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 10-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/19/2022.
Currently claims 1-9 are elected.
Claim Objections
Claims 1 and 4 are objected to because of the following informalities:  
Claim 1 line 9 recites “the substrate”, which appears to correctly be --a substrate-- for proper antecedent basis.
Claim 4 line 2 discloses “a substrate”, which appears to correctly be --the substrate-- for proper antecedent basis.
  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim US 2019/0356293 (effective filing date of 5/17/2018).
1.	Kim discloses a bulk acoustic resonator (Fig. 1), comprising: a stack that includes: a first electrode (150) coupled to a first side of a piezoelectric layer (160); and a second electrode (160) coupled to a second side of the piezoelectric layer; wherein the stack is configured to resonate in response to an electrical signal applied between the first electrode and the second electrode (i.e. the resonator); and a cavity frame (130 and/or 140) coupled to the first electrode (150) and to a substrate (110, 112), wherein the cavity frame forms a perimeter around a cavity (C).
2.	Kim discloses the cavity is formed by removing sacrificial material from a region below the stack and above the substrate ([0080]; additionally, how the cavity is formed is a method step thereby making this a product-by-process limitation, and the product is disclosed by the prior art, thereby the limitation is disclosed, see MPEP 2113).
3.	Kim discloses the cavity (C) is bounded by the first electrode (150), the substrate (110, 112), and the cavity frame (140).
4.	Kim discloses a planarizing material (120) coupled to the first electrode (150) and to the substrate; wherein the cavity frame (140) forms a boundary between the planarizing material (120) and the cavity (C; see Fig. 1).
5.	Kim discloses the cavity frame is configured to dissipate heat generated by the stack ([0082]; layer 140 is coupled to the stack and extend away from the stack, see Fig. 1, thus inherently forming heat path to direct heat away; furthermore, an example of the material for layer 140 is AlN, which is known to have high thermal conductivity and used as thermal conductor, as a pertinent art, please note §0003 of Schiek (US 2021/0006220) which teaches AlN is used as thermal conductor to transport heat generated in the acoustic resonator to a heatsink).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kim US 2019/0356293 in view of Taniguchi US 7,737,806.
6.	Kim discloses the bulk acoustic resonator of claim 1, and the cavity frame (130 and/or 140) is also low reactivity to use as etch prevention when forming of the cavity ([0080]-[0082]); but does not disclose the cavity frame includes at least one material selected from the group consisting of aluminum, copper, silver, and diamond.
	Taniguchi discloses a bulk acoustic resonator (Fig. 5A-H) having a cavity (18) and a lower electrode (12) formed of copper (Col. 1 lines 65-67) which is resistive to etching when forming the cavity (Figs. 5D,H; Col. 6 lines 16-18).
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have substitute a material of the cavity frame (e.g. etching prevention portion 130) with a copper material.  The modification would have been obvious because copper is a material that can be used as etch resistant/prevention in formation of cavity as taught by Taniguchi (Figs. 5D,H, Col. 6 lines 16-18).
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim US 2019/0356293 in view of Burak US 8,896,395.
7.	Kim discloses the bulk acoustic resonator of claim 1 but does not disclose a heat dissipation frame coupled to the second electrode, wherein the heat dissipation frame is configured to dissipate heat generated by the stack.
	Burak discloses a bulk acoustic resonator (Fig. 1A-C) comprising: a stack having a first electrode (120), a piezoelectric layer (130), a second electrode (140); and a frame pattern (150) coupled to the second electrode; the frame pattern (150) made of copper (Col. 10 lines 14-16).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to have added a frame pattern to the second electrode.  The modification would have been obvious because the frame would minimize discontinuity on the acoustic waves, suppressing the propagating component and exponentially decaying the evanescent component of the piston mode as taught by Burak (Col. 6 lines 8-13).  Additionally, since the frame is made of copper as taught by Burak (Col. 10 lines 14-16), it also effectively functioned as a heat dissipation frame to dissipate heat generated by the stack (copper has high thermal conductivity and the frame extends away from the stack to transfer heat away) in similar manner as the Applicant (note that copper is also used by the Applicant).
8.	The combination of Kim and Burak discloses the heat dissipation frame includes a medial opening that passes through the heat dissipation frame (Burak: Fig. 1A-C, pattern 150, there is an opening in the middle, see Figs. 1A,B).
9.	The combination of Kim and Burak discloses the heat dissipation frame includes at least one material selected from the group consisting of aluminum, copper (Burak: Col. 10 lines 14-16), silver, gold, and diamond.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN WONG whose telephone number is (571)272-3238. The examiner can normally be reached M-F: 10am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donovan Lincoln can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W/Examiner, Art Unit 2843                                                                                                                                                                                                        
/HAFIZUR RAHMAN/Primary Examiner, Art Unit 2843